985 A.2d 217 (2009)
COMMONWEALTH of Pennsylvania ex rel. Dwight BOWEN, Petitioner
v.
Judge Gary GLAZER, Assistant District Attorney Yvonne Ruiz, Attorney Jack McMahon, Respondents.
No. 131 EM 2009.
Supreme Court of Pennsylvania.
December 16, 2009.

ORDER
PER CURIAM.
AND NOW, this 16th day of December, 2009, the Application for Leave to File Original Process is GRANTED, and the Petition for Leave to File for Quo Warranto Relief and Application for Leave to Amend Quo Warranto Complaint are DENIED. The Prothonotary is directed to strike the name of the jurist from the caption.